DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendment after Non-final office action filed on 1/24/2022 is acknowledged. 
3.	Claims 2-8 and 10-18 have been cancelled.  Claims 20 and 21 are further cancelled by an examiner's amendment (see Section 10 below). 
4.	Claims 1, 9, 19 and 22-26 are pending in this application.
5.	Applicant elected without traverse of Group 1 (claims 1-7, 9, 16-18, 25 and 26) and elected a protease activator receptor type-3 (PAR3) mimetic peptide consisting of an activating peptide sequence consisting of the amino acid sequence of SEQ ID NO: 1, PEG and hexadecyl (HDC) group as species of PAR3 mimetic peptide; and a kit comprising a PAR3 mimetic peptide consisting of an activating peptide sequence consisting of the amino acid sequence of SEQ ID NO: 1, PEG and hexadecyl (HDC) group and container as species of kit in the reply filed on 9/13/2019.
	Restriction requirement was deemed proper and made FINAL in the previous office actions.  Group 1 is drawn to a composition comprising a protease activator receptor type-3 (PAR3) mimetic peptide consisting of Formula I: [activating peptide sequence]-[linker moiety]-[cell-membrane anchoring moiety] (Formula I), or pharmaceutically acceptable salts, lipidated analogs, pegylated analogs, and/or prodrugs thereof; wherein the activating peptide sequence consists of the amino acid sequence selected from TFRGAPPNSFEEF (SEQ ID NO:1) and GAPPNSFEEF (SEQ ID NO:2); wherein the linker moiety consists of a polyethylene glycol (PEG) moiety; wherein the cell-membrane anchoring moiety comprises a hydrophobic chemical moiety 3 mimetic peptide is configured to activate PAR3 biological activity; a pharmaceutical composition comprising such composition and a pharmaceutically acceptable carrier; and a kit comprising (1) such pharmaceutical composition, (2) a container, pack, or dispenser, and (3) instructions for administration.  A search was conducted on the elected species; and this appears to be free of prior art.  A search was extended to the genus in claim 1; and this too appears to be free of prior art.  

Withdrawn Objections and Rejections
6.	Objection to claim 1 is hereby withdrawn in view of Applicant’s amendment to the claim.  
7.	Rejection to claims 2, 4, 6 and 7 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph is hereby withdrawn in view of Applicant’s amendment to the claim.
8.	Rejection to claims 1, 3, 4, 6, 7, 9, 17, 25 and 26 under 35 U.S.C. 103 as being unpatentable over Stavenuiter et al (Blood, 2014, 124, pages 3480-3489, filed with IDS) and Supplemental data (pages 1-12, cited and enclosed in the previous office actions) in view of Boitano et al (PLoS ONE, 2014, 9(6): e99140, pages 1-16, filed with IDS), Ostrowska et al (Am J Physiol Lung Cell Mol Physiol, 2007, 293, pages L1208-L1218) and Kuliopulos et al (US 2007/0179090 A1, cited and enclosed in the previous office actions) is hereby withdrawn in view of Applicant’s amendment to the claim.


Examiner's Comment
Rejoinder
9.	Claims 1, 9, 25 and 26 are directed to allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19 and 22-24, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.  
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/15/2019 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

Examiner’s Amendment
10.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Robert A. Goetz on 2/22/2022.

Claims 20 and 21 have been cancelled.

Claims 1, 19 and 22-24 have been amended as follows:

1. (Currently Amended) A composition comprising a protease activator receptor type-3 (PAR3) mimetic peptide consisting of Formula I: 
[activating peptide sequence]-[linker moiety]-[cell-membrane anchoring moiety] (Formula I), or pharmaceutically acceptable salts, lipidated analogs, pegylated analogs, and/or prodrugs thereof; 
wherein the activating peptide sequence consists of the amino acid sequence selected from TFRGAPPNSFEEF (SEQ ID NO:1) and GAPPNSFEEF (SEQ ID NO:2); 
wherein the linker moiety consists of a polyethylene glycol (PEG) moiety and/or multimers of 3,19-dioxo-2,8,11,14,21-pentaoxa-4,18-diazatricosan-23-oic acid; 
wherein the cell-membrane anchoring moiety comprises a hydrophobic chemical moiety or a synthetic structure that forms a non-covalent binding interaction with a cell membrane; and 
wherein the PAR3 mimetic peptide is configured to activate PAR3 biological activity.

19. (Currently Amended) A method for increasing the activity of PAR3 in a subject in need thereof, comprising administering to the subject a composition as recited in claim 1. 

22. (Currently Amended) The method of claim 19, wherein the subject is a human subject.

23. (Currently amended) The method of claim 19, wherein the subject has or is at risk for developing chronic pain related to PAR3 activity.

24. (Currently amended) The method of claim 23, further comprising administering to the subject one or more pain relieving agents.

Claims 9, 25 and 26 as filed in the amendment filed on 1/24/2022.
Claims 1, 9, 19 and 22-26 are allowed.

Reasons for Allowance
11.	The following is an examiner’s statement of reasons for allowance: 
As stated in the previous office action, a composition comprising a protease activator receptor type-3 (PAR3) mimetic peptide consisting of Formula I: [activating peptide sequence]-[linker moiety]-[cell-membrane anchoring moiety] (Formula I), or pharmaceutically acceptable salts, lipidated analogs, pegylated analogs, and/or prodrugs thereof; wherein the activating peptide sequence consists of the amino acid sequence selected from TFRGAPPNSFEEF (SEQ ID NO:1) and GAPPNSFEEF (SEQ ID NO:2); wherein the linker moiety consists of a polyethylene glycol (PEG) moiety and/or multimers of 3,19-dioxo-2,8,11,14,21-pentaoxa-4,18-diazatricosan-23-oic acid; wherein the cell-membrane anchoring moiety comprises a hydrophobic chemical moiety or a synthetic structure that forms a non-covalent binding interaction with a cell membrane; and wherein the PAR3 mimetic peptide is configured to activate PAR3 biological activity recited in instant claims 1, 9, 19 and 22-26 is free of prior art.  The closest prior arts are Stavenuiter et al (Blood, 2014, 124, pages 3480-3489, filed with IDS) and Supplemental data (pages 1-12, cited and enclosed in the previous office actions), Boitano et al (PLoS ONE, 2014, 9(6): e99140, pages 1-16, filed with IDS), Ostrowska et al (Am J Physiol Lung Cell Mol Physiol, 2007, 293, pages L1208-L1218) and Kuliopulos et al (US 2007/0179090 A1, cited and enclosed in the previous office actions).  The teachings of the cited prior art references have been set forth in Section 19 of the Non-final office action dated 10/28/2021.  However, there is no teaching, motivation, or other type of suggestion to modify the PAR3 mimetic peptide developed from the combined teachings of Stavenuiter et al, Boitano et al, Ostrowska et al and Kuliopulos et al as set forth in Section 19 of the Non-final office action dated 10/28/2021, and arrive at a protease activator receptor type-3 (PAR3) mimetic peptide consisting of Formula I: [activating peptide sequence]-[linker moiety]-[cell-membrane anchoring moiety] (Formula I), or pharmaceutically acceptable salts, lipidated analogs, pegylated analogs, and/or prodrugs thereof; wherein the activating peptide sequence consists of the amino acid sequence selected from TFRGAPPNSFEEF (SEQ ID NO:1) and GAPPNSFEEF (SEQ ID NO:2); wherein the linker moiety consists of a polyethylene glycol (PEG) moiety and/or multimers of 3,19-dioxo-2,8,11,14,21-pentaoxa-4,18-diazatricosan-23-oic acid; wherein the cell-membrane anchoring moiety comprises a hydrophobic chemical moiety or a synthetic structure that forms a non-covalent binding interaction with a cell membrane.  Therefore, a composition comprising a protease activator receptor type-3 (PAR3) mimetic peptide consisting of Formula I: [activating peptide sequence]-[linker moiety]-[cell-membrane anchoring moiety] (Formula I), or pharmaceutically acceptable salts, lipidated analogs, pegylated analogs, and/or prodrugs thereof; wherein the activating peptide sequence consists of the amino acid sequence selected from TFRGAPPNSFEEF (SEQ ID NO:1) and GAPPNSFEEF (SEQ ID NO:2); wherein the linker moiety consists of a polyethylene glycol (PEG) moiety and/or multimers of 3,19-dioxo-2,8,11,14,21-pentaoxa-4,18-diazatricosan-23-oic acid; wherein the cell-membrane anchoring moiety comprises a hydrophobic chemical moiety or a synthetic structure that forms a non-covalent binding interaction with a cell membrane; and wherein the PAR3 mimetic peptide is configured to activate PAR3 biological activity recited in instant claims 1, 9, 19 and 22-26 is both novel and unobvious over the prior arts of record.  And the claimed PAR3 mimetic peptide is markedly different from what exists in nature.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1, 9, 19 and 22-26 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LI N KOMATSU/Primary Examiner, Art Unit 1658